DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3,  8, 10, 18, and 21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 3 is confusing regarding the alternatives and how same is structured, particularly “and spirals, combinations thereof”.  It is suggested that the end of the alternatives should be rewritten as –ellipsoids, spirals, and combinations thereof--.
 In claim 8, “the universal joint”, “the first shaft”, and “the second shaft” lack antecedent basis.  It appears that Applicant may have intended dependency to be on claim 6 rather than claim 4.  Additionally, claim 8 is acknowledged a second time and labelled as being “cancelled”.  For the purpose of examination claim 8 is considered to still be a live claim.             Claim 10 is confusing in that it is not clear if a single temperature is sensed to start and then later to stop the actuator, presuming a varied temperature profile between start and stop of the actuator.  The same issue exists in instant claim 18.             Claim 21, “the second shaft” lacks antecedent basis.  It appears claim 21 may have been intended to depend from claims 6 or 16.
                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 3279351 (Cohn).           Cohn discloses an apparatus for preparing a coffee beverage comprising a vessel (Fig. 1) including a top opening (when cover 14 is removed; Fig. 2), the vessel able to hold a liquid; a shaft extending into the vessel (rod 16); a basket coupled to the shaft (hollow plunger 15), the basket (hollow plunger) having a cavity adapted to hold solid ingredients (e.g. coffee; col. 1, line 10), said basket (hollow plunger) having a wall (30) and unscrewable bottom cover (33), each having round openings (31, 47, respectively) which allow liquid to enter and exit same; a motorized actuator assembly (within the cover 14; essentially Fig. 8) housed within a chamber (inside of cover 14; see Fig. 2), said cover (with chamber) being disposed at the top opening of the vessel when said cover is removed (see Fig. 2); and heat source (22) for heating the liquid (paragraph 28); the shaft coupled to the motorized actuator assembly (see Figs. 2 and 8); wherein the motorized actuator assembly vertically moves the shaft to move the basket (motion of pinion 60 with teeth of rod 61; see Fig. 2; col. 2, lines 52-63).            Regarding claims 9 and 10, Cohn further discloses an automatic temperature sensing (thermostat switch and thermostat control, e.g. col. 2, lines 11-14; col. 4, lines 4-5) and control module (control means, e.g. col. 1, lines 29 and 30) which, combined, inherently provides a control as called for in instant claim 9, wherein same controls the motorized actuator assembly (e.g. paragraph bridging cols. 3 and 4).  Furthermore, said thermostat switch and control means work together to start the motorized actuator assembly (essentially Fig. 8 and including the motor 110 and rod 16; e.g. paragraph bridging cols. 3 and 4) to move the basket (hollow plunger) and wherein said motorized actuator assembly inherently stops once said basket reaches the bottom of the vessel (col. 4, lines 8-10).        Regarding claim 11, Cohn also discloses the temperature indicator (thermostat control/switch) indicates various temperature levels (“desired temperature” between 190 and 200 F; see col. 2, lines 13 and 14).
Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3279351 (Cohn).          Though Cohn runs said apparatus with “a source of electric current by means of a conventional cord” (e.g. col. 2, lines 8 and 9; col. 3, lines 34 and 35), it is not entirely clear whether this is alternative or direct current.  Nevertheless, it is notoriously well-known to run coffee machines using alternative current, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed same as a well-known source of electricity.7.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3279351 (Cohn) taken together with either one of Published U.S. Application No. 2007/0294219 (Van Hattem et al) or U.S. Patent No. 4709625 (Layre et al).          Regarding claim 7, Cohn is silent regarding the chamber (open area inside cover 14) is liquid tight to prevent liquid from entering the chamber.  Though it is likely the cover (14) in Cohn would be liquid tight to prevent liquid from entering same, it is notoriously well-known to protect certain compartments of beverage making machines from being contaminated with liquids by creating liquid tight seals as taught, for example, by either one of Van Hattem et al (paragraph 34) and Layre et al (col. 4, lines 41-44).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the chamber in Cohn (inside cover 14) liquid tight to avoid such contamination of liquids.                                        Allowable Subject Matter
8.         Claims 16, 17, and 19 are allowed.9.         Claims 8, 18, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.       Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.11.       The following is a statement of reasons for the indication of allowable subject matter:             The prior art of record neither discloses nor teaches the two part shaft as specifically set forth in claims 6, 8, 16, and 21.  It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohn to employ same as doing so would require destruction of structure and purpose intended by Cohn.




Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
September 20, 2022